                                         Case 5:17-cv-00220-LHK Document 1442 Filed 01/25/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER GRANTING HUAWEI’S
                                                                                          MOTION TO FILE UNDER SEAL
                                  14              v.
                                                                                          Re: Dkt. No. 1436
                                  15     QUALCOMM INCORPORATED,
                                  16                   Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Huawei’s motion to seal as

                                  19   follows:
                                                  Document                       Portions of Pages                  Ruling
                                  20
                                        Jian Xin Ding Deposition       224:5-7, 226:1-3                        GRANTED.
                                  21
                                       IT IS SO ORDERED.
                                  22
                                       Dated: January 25, 2019
                                  23
                                                                                     ______________________________________
                                  24                                                 LUCY H. KOH
                                                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING HUAWEI’S MOTION TO FILE UNDER SEAL
